Title: Thomas Jefferson to Joel Yancey, 11 December 1819
From: Jefferson, Thomas
To: Yancey, Joel


					Dec. 11. 19. wrote to Joel Yancy by Henry going with 2. mules to bring John Hemings Etc. & tools.
					
					that J.H. must put away all remaining stuff, first making a list of it for me that I may know what will be wanting for next year.
					send preserved peaches by him
					request Hepburn to come, see our streams, site & buildings & give a bill of scantling. I will pay the time & expence of the journey.
					to name a day when our waggon must be there to assist in bringing down the pork.
					inclosed him Harrison’s Johnson’s & Pollard’s rects for their 2d College instalment.
				